        Case 3:20-cv-01260-MEM Document 27 Filed 07/29/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOES I, II, III and FRIENDS
OF FARMWORKERS, INC. D/B/A
JUSTICE AT WORK IN ITS
CAPACITY     AS        EMPLOYEE
REPRESENTATIVE,

               Plaintiffs,
                                                   Case No.: 3:20-cv-01260
EUGENE SCALIA, IN HIS OFFICIAL               I
CAPACITY AS UNITED STATES
SECRETARY OF LABOR;
OCCUPATIONAL SAFETY AND
HEALTH ADMINISTRATION,
UNITED STATES notice
DEPARTMENT OF LABOR,

              Defendants.


       PLAINTIFFS’ PROPOSED PLANS FOR MAY 31 HEARING

      Plaintiffs wish to update the Court on the evidence they wish to produce at

the Friday, July 31 hearing and address certain procedural matters that have arisen.

Plaintiffs have discussed these matters with Defendants via videoconference and

email. If the Court wishes to discuss the plan outlined below, Plaintiffs propose a

telephonic status conference between the Court and the parties sometime on

Thursday, July 30 to assure that the hearing can go forward in an orderly manner.

      Plaintiffs propose beginning with an opening statement to address

Defendants’ motion and outline the evidence they intend to present. As ordered by
                                                                                    1
        Case 3:20-cv-01260-MEM Document 27 Filed 07/29/20 Page 2 of 4



the Court, lead counsel for Plaintiffs will be physically present at the courthouse in

Scranton to introduce documents into evidence, but counsel appearing via video

may offer Plaintiffs’ opening statements.

      Plaintiffs also intend to present witnesses for examination, who are from

outside the jurisdiction and wish to appear remotely. Thus, Plaintiffs request that

they be allowed to invite witnesses to the videoconference at the appropriate time

or be provided a mechanism to call witnesses via the videoconference. Defendants

have informed Plaintiffs any witnesses they call will be physically present.

Plaintiffs’ counsel who are not physically present in the courtroom may also

conduct direct and cross-examination via videoconference.

      In addition to the witnesses Plaintiffs are prepared to present for examination

in open court, at least two additional Maid-Rite workers, also wishing to proceed

anonymously, are prepared to offer evidence in support of Plaintiffs. This evidence

will be proffered in the form of declarations submitted to the Court in advance of

Friday’s hearing. The witnesses are willing to present themselves for questioning,

but, because at least one of these witnesses is currently a Maid-Rite employee,

Plaintiffs request that the Court arrange a time outside of business hours where

these witnesses can testify, that the courtroom be closed for their testimony, and

Plaintiffs be allowed to move to place their identifying information under seal.




                                                                                    2
        Case 3:20-cv-01260-MEM Document 27 Filed 07/29/20 Page 3 of 4



      Finally, Plaintiffs request that the Court permit post-hearing briefs

summarizing the evidence presented at the hearing and its bearing on Plaintiffs’

mandamus petition and Defendants’ motion to dismiss. Plaintiffs propose that they

be provided until Wednesday, August 5 for their brief, which will also serve as

their opposition to Defendants’ motion to dismiss, and that Defendants be

permitted to file a posthearing brief, which will also serve as their reply in support

of their motion to dismiss, by August 7.

      Respectfully submitted this 29th day of July 2020.

                                       s/ David S. Muraskin,
                                       David Muraskin, D.C. Bar No. 1012451
                                       Karla Gilbride, D.C. Bar No. 1005586
                                       PUBLIC JUSTICE, P.C.
                                       1620 L Street NW, Suite 630
                                       Washington, DC 20036
                                       Telephone: (202) 797-8600
                                       Fax: (202) 232-7203
                                       kgilbride@publicjustice.net
                                       dmuraskin@publicjustice.net

                                       FRIENDS OF FARMWORKERS, INC.,
                                       D/B/A JUSTICE AT WORK
                                       Lerae Kroon, PA Bar No. 325464
                                       Nina Menniti, PA Bar No. 326828
                                       Samuel Datlof, PA Bar No. 324716
                                       990 Spring Garden St, Suite 300
                                       Philadelphia, PA 19123
                                       Telephone: (215) 733-0878
                                       Fax: (215) 733-0878
                                       lkroon@justiceatworklegalaid.org
                                       nmenniti@justiceatworklegalaid.org
                                       sdatlof@justiceatworklegalaid.org
                                       Attorneys for Jane Does I, II, and III
                                                                                    3
Case 3:20-cv-01260-MEM Document 27 Filed 07/29/20 Page 4 of 4




                           TOWARDS JUSTICE
                           David H. Seligman, CO Bar No. 49394
                           Juno Turner, NY Bar No. 4491890*
                           Brianne Power, CO Bar No. 53730
                           1410 High St., Suite 300
                           Denver, CO 80218
                           Telephone.: 720-239-2606
                           david@towardsjustice.org
                           juno@towardsjustice.org
                           brianne@towardsjustice.org

                           NICHOLS KASTER, PLLP
                           Matthew H. Morgan, MN Bar No. 304657
                           Anna P. Prakash, MN Bar No. 0351362*
                           4600 IDS Center
                           80 S. Eighth Street
                           Minneapolis, Minnesota 55402
                           Telephone: (612) 256-3200
                           Fax: (612) 338-4878
                           morgan@nka.com
                           aprakash@nka.com

                           Attorneys for Friends of Farmworkers, Inc.,
                           d/b/a Justice at Work
                           * application for admission pro hac vice
                           forthcoming


                     Counsel for Plaintiffs




                                                                         4
